*657MEMORANDUM **
Sangeeta Devi Chand and her son Melvin Renish Chand, natives and citizens of Fiji, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen deportation proceedings. We have jurisdiction under 8 U.S.C. § 1252. Reviewing for abuse of discretion, Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002), we deny the petition for review.
The BIA did not abuse its discretion by denying petitioners’ motion to reopen, because the BIA considered the evidence they submitted and acted within its broad discretion in determining that the evidence was insufficient to warrant reopening. See id. (The BIA’s denial of a motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to law.”).
We do not consider petitioners’ arguments regarding the BIA’s March 7, 2003 order upholding an immigration judge’s decision denying asylum and withholding of deportation because those decisions were the subject of a previous petition for review. See Chand v. Ashcroft, 104 Fed.Appx. 124 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.